Exhibit 10.3

Forest City Enterprises, Inc.
Executive Long-Term Incentive Plan
(As Amended and Restated as of June 19, 2008)

PREAMBLE  

The Forest City Enterprises, Inc. Executive Long-Term Incentive Plan, as amended
(“Plan”), is hereby amended and restated in its entirety as set forth herein.
The Plan is comprised of the Forest City Enterprises, Inc. 1994 Stock Plan
(“Stock Plan”) as amended and restated as of June 19, 2008 and filed in the
Company’s proxy statement for the annual meeting held on June 19, 2008, and the
Cash Long-Term Incentive Plan (“Cash Plan”) which is outlined below. The purpose
of the Plan is to advance the interests of the Company and its shareholders and
assist the Company in attracting and retaining key employees by providing
long-term incentives and financial rewards to such key employees that are
intended to be deductible to the maximum extent possible as “performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code.
This Cash Plan is subject to shareholder approval with respect to amounts that
may become payable under the Cash Plan for fiscal year 2008 and thereafter and
shall be null and void and of no further effect if such shareholder approval is
not obtained.  

ARTICLE I
 DEFINITIONS  

1.1  Award means an award of long-term cash incentive compensation pursuant to
the Cash Plan.

1.2  Cash Plan means the Forest City Enterprises, Inc. Cash Long-Term Incentive
Plan.  

1.3  Code means the Internal Revenue Code of 1986, as amended.  

1.4   Committee means the Compensation Committee of the Board of Directors of
the Company, or their designee consisting of members appointed from time to time
by the Board of Directors of the Company, and shall comprise not less than such
number of directors as shall be required to permit the Cash Plan to satisfy the
requirements of Code Section 162(m). The Committee administering the Cash Plan
shall be composed solely of “outside directors” within the meaning of Code
Section 162(m).  

1.5   Company means Forest City Enterprises, Inc., an Ohio corporation, or its
successors.  

1.6   Disability means a total and permanent disability that causes a
Participant to be eligible to receive long term disability benefits from the
Company’s Long Term Disability Plan, or any similar plan or program sponsored by
a subsidiary or branch of the Company.

1.7   Key Employees means Board-appointed officers of the Company who are
designated by the Board as “Section 16 officers” and other key employees of the
Company and its subsidiaries.  

1.8   Participant means a Key Employee who is selected by the Committee to
participate in the Cash Plan.

1.9 Payout Formula means the objective formula established by the Committee for
determining Awards for a Performance Period based on the level of achievement of
the Performance Objectives for the Performance Period.

1.10 Performance Objectives means the measurable performance objective or
objectives established pursuant to the Cash Plan for Participants, which may be
described in terms of Company-wide objectives or objectives that are related to
the performance of the individual Participant or of the subsidiary, division,
department, region or function within the Company or subsidiary in which the
Participant is employed, and may be made relative to the performance of other
companies. The Performance Objectives shall be based on specified levels of or
growth in or relative to peer company performance in one or more of the
following criteria: assets (e.g., net asset value); capital (e.g., working
capital); cash flow (e.g., earnings before depreciation, amortization and
deferred taxes (“EBDT”), operating cash flow, total cash flow, cash flow in
excess of cost of capital, residual cash flow or cash flow return on
investment); liquidity measures (e.g., total debt ratio or debt-to-EBDT);
margins (e.g., profits divided by revenues, operating margins, gross margins or
material margins divided by revenues); productivity (e.g., productivity
improvement); profits (e.g., net income, operating income, earnings before taxes
(“EBT”), earnings before interest and taxes (“EBIT”), EBDT, residual or economic
earnings, earnings or EBDT per share – these profitability criteria could be
measured subject to GAAP definitions); sales or expenses (e.g., revenue growth,
reduction in expenses, sales and administrative costs divided by sales or sales
and administrative costs divided by profits); and stock price (e.g., stock price
appreciation or total shareholder return). In addition to the returns and ratios
mentioned above, the performance objectives may be based on any other ratios or
returns using the criteria mentioned above, including: economic value added; net
asset ratio; debt-to-capital ratio; working capital divided by sales; and
profits or cash flow returns on assets, designated assets, invested capital, net
capital employed or equity (including return on net assets, return on capital or
invested capital, or total return, meaning change in net asset value plus or
minus net cash flow). If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company, or the
manner in which it conducts its business, or other events or circumstances
render the Performance Objectives unsuitable, the Committee may in its
discretion modify such Performance Objectives or the related minimum acceptable
level of achievement, in whole or in part, as the Committee deems appropriate
and equitable, except if such action would result in the loss of the otherwise
available exemption under Section 162(m) of the Code. In such case, the
Committee shall not make any modification of the Performance Objectives or
minimum acceptable level of achievement.  

1.11 Performance Period means a period of time established by the Committee, in
its sole discretion, within which the Performance Objectives relating to an
Award are to be achieved. The Committee may establish different Performance
Periods for different Participants, and the Committee may establish concurrent
or overlapping Performance Periods.  

1.12 Plan means this Forest City Enterprises, Inc. Executive Long-Term Incentive
Plan.  

1.13 Retirement means termination of employment with the Company or an
affiliated company when a Participant is age 65 or older with five or more years
of continuous service.

ARTICLE II
 ELIGIBILITY AND PARTICIPATION

2.1   Eligibility and Participation.     The Committee shall select Key
Employees of the Company who are eligible to receive Awards under the Cash Plan,
and who shall be Participants in the Cash Plan during any Performance Period in
which they may earn an Award. A Key Employee who is a Participant for a given
Performance Period is neither guaranteed nor assured of being selected for
participation in any subsequent Performance Period.

ARTICLE III 
TERMS OF AWARDS  

3.1   Awards.     Within 90 days after the commencement of each Performance
Period or, if earlier, by the expiration of 25% of a Performance Period, the
Committee will (a) designate one or more Performance Periods, (b) select the
Participants for the Performance Periods, (c) establish the Performance
Objectives for each Participant, and the relative weighting of each Performance
Objective, and (d) determine the Payout Formula for each Participant. The
Performance Objectives, the weighting of the Performance Objectives and the
Payout Formulas need not be uniform with respect to any or all Participants.
Participants must achieve the Performance Objectives established by the
Committee in order to receive an Award under the Cash Plan. However, when
establishing the Payout Formula, the Committee may determine, within the time
period set forth above, that only the threshold level relating to a Performance
Objective must be achieved for Awards to be paid under the Cash Plan. Similarly,
the Committee may establish a minimum threshold performance level, a maximum
performance level, and one or more intermediate performance levels or ranges,
with target award levels or ranges that will correspond to the respective
performance levels or ranges included in the Payout Formula. Notwithstanding the
foregoing, the maximum aggregate amount payable pursuant to any Awards
established for a Participant in any one calendar year will be $3,000,000.

3.2   Discretionary Adjustment.     The Committee may not increase the amount
payable under the Cash Plan or with respect to an Award pursuant to Section 3.1,
but retains the authority to reduce the amount in its sole discretion based on
individual performance or any other reason.

3.3 Certification.     Following the close of each Performance Period and prior
to payment of any amount to any Participant under the Cash Plan, the Committee
will certify in writing as to the attainment of the Performance Objectives and
the amount of the Award.

3.4   Form of Payment.   Each Award under the Cash Plan shall be paid in cash or
its equivalent.  

3.5   Timing of Payment.   Payment of Awards will be made following the end of
the Performance Period and after determination of and certification of the
Award, but in no event more than two and one half months after the later of the
end of the Performance Period or the calendar year with respect to which such
Award was earned.  

ARTICLE IV 
NEW HIRES, PROMOTIONS AND TERMINATIONS  

4.1   New Participants During the Performance Period.    Unless otherwise
determined by the Committee, if an individual is newly hired or promoted during
a calendar year into a position eligible for participation in the Cash Plan, he
or she shall be eligible for an Award under the Cash Plan for the Performance
Period, subject to adjustments under Section 3.2 hereof, and prorated for the
portion of the Performance Period following the date of eligibility for the Cash
Plan.  

4.2   Retirement, Disability or Death.    Unless otherwise determined by the
Committee, a Participant who terminates employment with the Company during a
Performance Period due to Retirement, Disability or death shall be eligible to
receive an Award, subject to adjustments under Section 3.2 hereof, and prorated
for the portion of the Performance Period prior to termination of employment.
Awards payable in the event of death shall be paid to the Participant’s estate.
 

4.3   Termination of Employment.     If a Participant terminates employment with
the Company for a reason other than Retirement, Disability or death, unless
otherwise determined by the Committee, no Award shall be payable with respect to
the Performance Period in which such termination occurs.

ARTICLE V 
MISCELLANEOUS  

5.1   Withholding Taxes.     The Company shall have the right to make payment of
Awards net of any applicable federal, state and local taxes required to be
withheld, or to require the Participant to pay such withholding taxes. If the
Participant fails to make such tax payments as required, the Company shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Participant or to take such other
action as may be necessary to satisfy such withholding obligations.  

5.2   Nontransferability.     No Award may be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of, including assignment pursuant to
a domestic relations order, during the time in which the requirement of
continued employment or attainment of performance objectives has not been
achieved. Each Award shall be paid during the Participant’s lifetime only to the
Participant, or, if permissible under applicable law, to the Participant’s legal
representatives. No Award shall, prior to receipt thereof by the Participant, be
in any manner liable for or subject to the debts, contracts, liabilities, or
torts of the Participant.  

5.3   Administration.     The Committee shall administer the Cash Plan,
interpret the terms of the Cash Plan, amend and rescind rules relating to the
Cash Plan, and determine the rights and obligations of Participants under the
Cash Plan. The Committee may delegate any of its authority as it solely
determines. In administering the Cash Plan, the Committee may at its option
employ compensation consultants, accountants and counsel and other persons to
assist or render advice to the Committee, all at the expense of the Company. All
decisions of the Committee shall be final and binding upon all parties including
the Company, its shareholders, and the Participants. The provisions of this Cash
Plan are intended to ensure that all Awards granted hereunder qualify for the
exemption from the limitation on deductibility imposed by Section 162(m) of the
Code that is set forth in Section 162(m)(4)(C) of the Code, and this Cash Plan
shall be interpreted and operated consistent with that intention.  

5.4   Severability.     If any provisions of the Cash Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Cash Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the purpose or intent
of the Cash Plan or the Award, such provision will be stricken as to such
jurisdiction, and the remainder of the Cash Plan or Award shall remain in full
force and effect.  

5.5   No Fund Created.     Neither the Cash Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other person. To the
extent that any person acquires a right to receive payments from the Company
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company.  

5.6   Employment at Will.     Neither the adoption of the Cash Plan, eligibility
of any person to participate, nor payment of an Award to a Participant shall be
construed to confer upon any person a right to be continued in the employ of the
Company. The Company expressly reserves the right to discharge any Participant
whenever in the sole discretion of the Company its interest may so require.  

5.7   Amendment or Termination of the Cash Plan.     The Board of Directors of
the Company reserves the right to amend or terminate the Cash Plan at any time
with respect to future Awards to Participants. Amendments to the Cash Plan will
require shareholder approval to the extent required to comply with applicable
law, including the exemption under Code Section 162(m).  

5.8   Non-Exclusivity of Cash Plan.     Neither the adoption of the Cash Plan by
the Board of Directors nor the submission of the Cash Plan to shareholders of
the Company for approval shall be construed as creating any limitations on the
power of the Board of Directors or the Committee to adopt such other incentive
arrangements as either may deem desirable, including, without limitation, cash
or equity-based compensation arrangements, either tied to performance or
otherwise.

5.9 Successors. All obligations of the Company under the Cash Plan shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business or assets of the Company.

